DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2022 has been entered.
Response to Amendment
The amendments filed on 2/18/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “the at least two luminescent dyes” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-6, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koole et al. (US 20130192664) in view of Arakawa et al. (US 20020170594), Han et al. (US 20130100675),  Zhang et al. (US 20130139868), Debije et al. (US 20090027872), and Murakami (US Pub No. 2016/0312113)
Regarding claim 1, Koole discloses on figure 1 a dye-sensitized solar cell (DSSC), comprising:
a light collecting device panel [101] (luminescent converter, Abstract) including a polymer film [120] (transparent light guiding element [120] includes polymer material, Abstract, ¶0042) containing luminescent dye [110] (MSCs [110] includes dyes, Abstract, ¶0050).; and
a frame formed in contact with a corner of the light-collecting device panel, including solar cells (Fig 1, ¶0052).
The reference fails to teach that the solar cells comprise a photoelectrode containing a dye, wherein the photoelectrode surrounds the light collecting device panel, an electrolyte containing layer surrounds the photoelectrode, and a counter electrode surrounds the electrolyte containing layer.
Arakawa discloses on figure 1 a photochemical cell analogous to the solar cell of Koole (Abstract), wherein the photochemical cell comprises a photoelectrode [2] containing a dye (dye-carrying oxide semiconductor film [2], ¶0064), an electrolyte containing layer [3] (charge transfer layer [3], ¶0064), and a counter electrode [4]. The reference teaches that the photochemical cell has a high photoelectric conversion efficiency in comparison to silicon solar cells (¶0004). Thusly, it would have been obvious to one having ordinary skill in the art to modify the DSSC of Koole in view of the disclosure of Arakawa such that the solar cell comprises a photochemical cell to increase the photoelectric conversion efficiency of the device (Arakawa, ¶0004). The combination of references teach that the photoelectrode surrounds the light collecting device panel, the electrolyte containing layer surrounds the photoelectrode, and the counter electrode surrounds the electrolyte containing layer since the light enters the DSSC via the photoelectrode [2] (Arakawa, Fig 1) and the modification would require the photoelectrode [2] to face the light collecting device panel. Furthermore, DSSC surrounds the light collecting device panel since the solar cell [130] is formed around the light collecting device panel [101] (Koole, Fig 1).  
Modified Koole fails to teach that the light collecting device is disposed between a first transparent substrate and a second transparent substrate.
Han discloses on figure 2 a multi-functional window analogous to the device of modified Koole, wherein the multi-functional window includes a PV module [116] that corresponds to the light collecting device panel of Koole. The multi-functional window comprises a first [112] and second [114] transparent 
The applied references fail to teach that the luminescent dye included in the polymer film comprises at least two different luminescent dyes, wherein each of the at least two different luminescent dyes have wavelength conversion properties caused by up-conversion or down-conversion.
Zhang discloses a wavelength conversion material analogous to the luminescent converter of Koole, wherein the wavelength conversion material converts light incident on the material for a solar cell (Abstract). Moreover, the wavelength conversion material comprises at least two different luminescent dyes since the luminescent wavelength conversion material comprises a combination of sensitizers (¶0103), wherein each of the at least two different luminescent dyes have a wavelength conversion properties caused by up-conversion or down-conversion (¶0032-0033). The luminescent dyes widen the spectrum of incoming sunlight that can be effectively converted into electricity (Abstract). Thusly, it would have been obvious to one of ordinary skill to modify the device of modified Koole in view of the disclosure of Zhang such that the luminescent converter includes the luminescent dyes of Zhang to widen the spectrum of incoming sunlight that can be effectively converted into electricity (Zhang, Abstract).
Modified Koole et al. is silent on wherein a light emitted by the at least two luminescent dyes contained in the light-collecting device panel is totally reflected at an interface between the first and second transparent substrates and air to be collected at the corner of the light-collecting device panel; and 

Debije discloses a luminescent object analogous to the DSSC of Koole, wherein the luminescent object comprises a polymer that contains photoluminescent material (Abstract). Furthermore, the reference teaches that the light emitted by the photoluminescent material meets the luminescent object’s interface with air remains inside the object, wherein the efficiency of the device is increased (¶0007).  The Debije et al. reference, teaches a space filled with air between a pv cell 13 and light collecting device [1 and 2, fig. 6, 0139]. Therefore, it would have been obvious to one having ordinary skill in the art to modify the DSSC of modified Koole in view of the disclosure of Debije such that the re-emitted light meets the interface with air, remains within the device, and reaches the PV cell to increase the operating efficiency of the DSSC (Debije, ¶0007).
Within the combination above, modified Koole et al. teaches wherein a light emitted by the at least two luminescent dyes contained in the light-collecting device panel is totally reflected at an interface between the first and second transparent substrates and air to be collected a the corner of the light-collecting device panel [The Han et al. reference teaches the two substrates, and the Debij et al. reference teaches an air gap between light collecting device and pv cells, the resulting combination, teaches light emitted at an interface between first and second transparent substrate and air at a corner of light collecting device; examiner also notes light is directed to the cells at the corner of the device]; and 
wherein the first transparent substrate and the second transparent substrate have a predetermined refractive index to be totally reflected at the interface between the first and second transparent substrates and air [In the combination, the first and second substrate are made of glass or plastic, which is expected to have an refractive index, the combination would result in light being 
Within the combination above, modified Koole et al. is silent on the first luminescent dye is 9,10-bisphenylethynyl anthracene and the second luminescent dye is palladium meso tetraphenyl tetrabenzoporphyrin, wherein a light emitted by the first and second luminescent dyes is propagated by down-conversion by the first luminescent dye and up-conversion by a combination of the first and second luminescent dyes.
Murakami et al. teaches a wavelength conversion element [Abstract] comprising 9,10-diphenylanthracene [0092] and meso-tetraphenyl-tetrabenzoporphyrin palladium [0079, then 0069] used to provide improved optical wavelength conversion efficiency [0017].
Since modified Koole et al. teaches the use of two different dyes, and Murakami et al. teaches the use two different dyes comprising 9,10-bisphenylethynyl anthracene and palladium meso tetraphenyl tetrabenzoporphyrin [0092, 0069], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize luminescent dyes of 9,10-diphenylanthracene [0092] and meso-tetraphenyl-tetrabenzoporphyrin palladium [0079, then 0069] of Murakami et al. in place of the luminescent dyes of modified Koole et al. in order to provide improved optical wavelength conversion efficiency [0017].
Furthermore, the combination would have been merely the selection of conventional luminescent dyes in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding claim 2, within the combination above, modified Koole discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the first [112] and second [114] transparent substrates each independently include a glass or a transparent polymer (Han, ¶0034, Fig 2).
Regarding claim 5, within the combination above, modified Koole discloses all of the limitations as set forth above. Therefore, it is the view of the examiner that the claimed limitation of :the first and second luminescent dyes converts a wavelength of light incident on the light-collecting device panel to emit light with a wavelength in a visible light range.” is inherently met.

	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 6, within the combination above, modified Koole discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the first and second luminescent dyes [110] are dispersed in a matrix of the polymer film [120] (Koole, Fig 1, ¶0041, and Murakami: 0092, 0079, 0069).
Regarding claim 7, within the combination above, modified Koole discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the polymer film [120] comprises PMMA (Koole, ¶0042).
Regarding claim 9, within the combination above, modified Koole discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the frame is a window frame shape having four corners, and the photoelectrodes [130] are formed at the respective four corners in inner sides in contact with the light collecting device panel [101] (Koole, Fig 1, ¶0041).
Regarding claim 10, within the combination above,  modified Koole discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the DSSC is a window type since the device operates as a window (Han, Abstract).
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726